Citation Nr: 1213960	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  10-11 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability, to include the thoracic and lumbar spine.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, General Attorney

INTRODUCTION

The Veteran served on active duty from June 1975 to April 1980 and from 
October 1980 to January 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011 a videoconference hearing was held before the undersigned.  A transcript of the hearing is of record.  The Veteran was also granted a sixty-day abeyance period for the submission of additional evidence to support his claim.  In November 2011, the Veteran submitted additional evidence, along with a waiver of RO initial consideration.

The October 2006 rating decision characterized the Veteran's claim as service connection for a back condition but noted in the decision that the Veteran had minimal degenerative disc disease of the lumbar spine.  On his VA Form 9, filed in January 2010, the Veteran stated he was appealing service connection for a back condition, specifying the thoracic area.  In February 2010, the Veteran filed a claim pertaining to his lumbar spine; the RO consequently informed the Veteran that they would not be processing this claim, as it was considered to be encompassed in the back condition issue already on appeal.  At the October 2011 hearing, the Veteran offered testimony regarding his thoracic and lumbar spine.  See Board Hearing Tr. at 4.  Additionally, the Veteran currently has disability diagnoses pertaining to both his thoracic and lumbar spine.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Applying the Clemons concept to this case since the record reflects multiple back disability diagnoses, the Board has recharacterized the back disability issue as service connection for a back disability to include the thoracic and lumbar spine, to ensure that the full scope of the back disability is considered.  The Veteran is not prejudiced by this recharacterization, as it ensures that any back disorder reasonably encompassed by his original claim will be considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran is currently diagnosed with disabilities of the thoracic and lumbar spine.  The Veteran alleges that his back condition is due to both an unspecified injury in April 1977, and a November 1982 skiing injury while in service.  Service treatment records (STRs) document these occurrences; additionally, multiple other entries for back pain are noted throughout the Veteran's STRs.  The Board has determined that before it can adjudicate the Veteran's appeal, additional development is required.  

I.  VA Examination

In September 2009, the Veteran was administered a VA examination covering, in pertinent part, his thoracic spine, but not his lumbar spine.  In August 2011, a VA physician issued an opinion pertaining to the Veteran's thoracic and lumbar spine.  In November 2011, the Veteran was treated by a VA physician for his thoracic spine pain.  For the reasons discussed below, the Board finds the examination, opinion and treatment note are insufficient for purposes of deciding the Veteran's claim, necessitating a current examination that covers both the thoracic and lumbar spine.

The September 2009 VA examiner diagnosed the Veteran with thoracic arthritis, and stated that "[t]he medical records show an injury in 1982 is described with persistent intermittent problems, no chronic, constant problems with the mid back, which is consistent with his injury, but no objective data available to confirm this."  Also noted was the Veteran's April 1977 in-service injury and complaints of low back pain; however, this issue was not explored further.  As the examiner did not 
a.) clearly state whether the Veteran's thoracic arthritis is related to service, or, in the alternative, offer a detailed explanation as to why a conclusion could not be drawn, or b.) render an opinion pertaining to the Veteran's lumbar spine, this examination is inadequate to evaluate the etiology of the Veteran's back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The August 2011 VA opinion states that "there is not a strong enough nexus to relate the Veteran's current back complaints to his very occasional back complaints in service."  However, the opinion does not specifically discuss the Veteran's documented in-service injuries as they relate to his current back condition.  As such, the opinion-writer did not provide a complete rationale for the opinion stated.  Additionally, the Veteran's STRs show several entries of back complaints, making the opinion-writer's "very occasional" characterization of the Veteran's history of in-service back pain incongruent with the Board's findings.  Applying the rule of Barr, the Board finds this opinion inadequate to assess the merits of the Veteran's claim.

Lastly, the November 2011 VA treatment note contains a diagnosis of "chronic thoracic strain and pain secondary to a series of back injuries in 1982" with no supporting rationale for this conclusion.  Additionally, the physician noted that "the patient has radiographic evidence of spondylitic changes at the mid thoracic level, which may or may not be related to his 1982 injuries and may or may not be producing symptoms of pain."  As with the September 2009 examination, this opinion is speculative regarding whether the Veteran's thoracic spine disability is related to service and he did not offer a detailed explanation as to why a nonspeculative conclusion could not be drawn.  Consequently, this treatment note does not satisfy the requisite standard needed to evaluate the Veteran's claim.

Therefore, because the record contains insufficient medical evidence to determine whether the Veteran's back disability was caused by an in-service injury, the Board finds that on remand a VA examination should be conducted and an etiological opinion obtained regarding the Veteran's back disability.

II.  VA Treatment Records

At the October 2011 hearing, the Veteran's representative stated that not all of his treatment records from the Great Lakes Naval Training Center had been obtained by VA.  He also stated that the Great Lakes Naval Training Center had merged with the North Chicago VA Facility, forming the Captain Lovell Medical Center.  See Board Hearing Tr. at 9-10.  In November 2011, the Veteran submitted treatment records from the Captain Lovell Medical Center also dated in November 2011.  Apart from these records, the Veteran's claims file does not contain any treatment records from the facility formerly known as the Great Lakes Naval Training Center.

On remand, any outstanding records from the Great Lakes Naval Training Center and the North Chicago VA Facility generated prior to the merging of the facilities should be obtained, as well as updated treatment records from the Captain Lovell Medical Center. 

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the dates that he received treatment at the former Great Lakes Naval Training Center and, if applicable, the former North Chicago VA Facility.  After securing any necessary releases, request and secure any identified records.  

2. Obtain the Veteran's treatment records from the Captain Lovell Medical Center for the period from November 2011 to the present.  

3. If any of the records requested in items 1 and 2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4. After the development requested in items 1 through 3 is completed, schedule the Veteran for a VA examination to assess the etiology of his back disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should express an opinion regarding the likely etiology of the Veteran's back disability, and specifically whether the lumbar spine and thoracic spine are at least as likely as not (a 50% or greater probability) causally related to documented in-service injuries, or are otherwise causally related to service.

The examiner must explain the rationale for all opinions given.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


